El Juez Asociado Sk. Hernández,
después de exponer los hechos anteriores, emitió la opinión del Tribunal:
Considerando : que según dispone el número 5 del artículo 1691 de la Ley de Enjuiciamiento Civil, para que proceda el recurso de casación en la forma, fundado en la denega-ción de una diligencia de prueba, es necesario que ésta sea admisible según las leyes y su falta haya podido producir indefensión.
Considerando: que la prueba de confesión de la parte demandada, denegada ¡Dor el Tribunal de Arecibo, no era admisible, por no haberse propuesto por escrito, según pre-viene la regla 52 de la Orden General número 118, serie de 1899; y que no habiéndose articulado las posiciones sobre que pudiera versar, no cabe afirmar si tal prueba podía producir ó no indefensión,- siendo por tanto improcedente el recurso, por no ajustarse al precepto "legal en que se funda.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación por quebrantamiento de forma? interpuesto por Gregorio Kuinlan, al que condenamos en las costas, lo que se comunicará al Tribunal sentenciador; y dése cuenta oportunamente para sustanciar el recurso por infracción de Ley.
Jueces concurrentes; Sres. Presidente Quiñones y Asocia-dos Figueras, Sulzbacher y MacLeary.